■Beck, J.
1. STATUTE OF FRAUDS: oral argument within the statute. I. The petition alleges that the goods were sold and delivered to Fountain under a contract with defendant, that he would pay for them. The petition also alleges that the goods were purchased for use in a hotel, and Eichardson was interested in the ' management thereof, and that the goods were sold by plaintiff, relying nj>on Eichardson’s responsibility.
In support of his petition, plaintiff’s son, who had charge of his store, testified as- follows: “Mr. Eichardson came in the store with Mr. Fountain, and told me to let Mr. Fountain have what goods he wanted and he would pay for them; that was all that was said about it, and he went out and I put up the goods.” One or two other witnesses gave substantially the same testimony. It is also shown that the goods consisted almost exclusively of groceries' and provisions, with a few articles commonly used about a house, and that they *611were charged to Fountain. Eichardson had an account, of his own at the store.
• II. The defendant asked the court to charge the jury that the contract, as disclosed by the evidence, is within the statute of frauds and plaintiff cannot recover thereon. ¥e think the instruction should have been given. It is apparent that Fountain bought the goods, and Eichardson in promising to pay for them, agreed to pay Fountain’s debts. That it was regarded by the parties as Fountain’s debt is made plain by the fact that the goods were charged to him alone. The agreement of Eichardson must be regarded as collateral and within the statute of frauds. See Brown on the Statute of Frauds, Sec. 189, and authorities cited.
III. The plaintiff insists that the evidence supports the allegation of his petition to the effect that Eichardson was interested in the management of the hotel, and he therefore bought the goods upon his own contract and is liable therefor. We think the evidence gives no support to this position. There is evidence tending to show that Eichardson owned the house used as a hotel and had fitted it up, but there is-,not one word of proof tending to show that he had any interest in its management.
The judgment of the Circuit Court must be
Eeversed.